J-S12016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: C.C.P., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: J.P., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 2788 EDA 2019

               Appeal from the Decree September 11, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-AP-0000640-2019

 IN THE INTEREST OF: D.L.B., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: J.P., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 2789 EDA 2019

               Appeal from the Decree September 11, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-AP-0000641-2019

 IN THE INTEREST OF: D.L.B., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: J.P., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 3334 EDA 2019

           Appeal from the Order Entered November 12, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0003263-2017
J-S12016-20


    IN THE INTEREST OF: C.C.P., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.P., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 3335 EDA 2019

              Appeal from the Order Entered November 12, 2019
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0003262-2017

BEFORE:      SHOGAN, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY McCAFFERY, J.:                             FILED APRIL 17, 2020

        J.P. (Father) files these consolidated appeals from the decrees entered

in the Philadelphia County Court of Common Pleas, granting the petitions of

the Philadelphia Department of Human Services (DHS) and involuntarily

terminating his parental rights to his minor, dependent children, C.C.P. and

D.L.B. (collectively, the Children), pursuant to Subsections 2511(a)(1), (2),

(5), (8), and (b) of the Adoption Act.1 Father further appeals from the orders

changing the Children’s permanent placement goals to adoption pursuant to

the Juvenile Act, 42 Pa.C.S. § 6351. After review, we affirm.



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 23 Pa.C.S. §§ 2101-2938. The trial court consented to the voluntary
relinquishment of parental rights of the children’s mother, E.B. (Mother) on
November 12, 2019. Mother has not filed a separate appeal or participated
in the instant appeal.



                                           -2-
J-S12016-20


       C.C.P. was born in October 2014, and D.L.B. was born in September

2016. The family most recently came to DHS’s attention2 due to a report on

September 25, 2017, that Father and the Children resided in an abandoned

house infested with bed bugs; that Children were dirty and disheveled; and

that Father abused Percocet. DHS determined the home was “entirely unfit

for human habitation.        Children would not be safe at this location.”   DHS

Exhibit 4. Once DHS was able to speak to Father, Father agreed the residence

was inappropriate for the Children and not to return. See DHS Exhibit 5.

       Father and the Children’s whereabouts then became unknown until a

custody hearing on December 8, 2017. It was discovered that Father had

relocated with the Children to New Jersey without the court’s approval, and,

as a result, Father was found in contempt of court and incarcerated. See DHS

Exhibit 6. On that same day,

       DHS obtained an Order of Protective Custody (OPC) for both
       Children and placed them in [f]oster [c]are through Tabor
       Northern Community Partners. The OPC was lifted at the [s]helter
       [c]are [h]earings held for both Children on December 11, 2017. .
       . . The [c]ourt lifted the OPC and transferred temporary legal
       custody to DHS, and placement to continue in [f]oster [c]are.
       Mother and Father [were] to have supervised visits at the Agency.

                                       *       *   *

           On 1/11/2018, Father tested positive for marijuana and
       phencyclidine (PCP).


____________________________________________


2 The family had prior interaction with DHS beginning 2014. See DHS’ Petition
for Involuntary Termination of Parental Rights, 8/26/19, Exh. “A,” Statement
of Facts, ¶ a.

                                           -3-
J-S12016-20


            On February 21, 2018, [a]djudicatory [h]earings were held
       for both Children. . . . The [c]ourt ordered legal custody of the
       Children to remain with DHS, and placement to continue in Foster
       Care through Tabor. Children [were] doing well. Parents [were]
       to have supervised visits at the Agency as arranged and separate
       line-of[-]sight/hearing for Father. Parents [were] referred to the
       [CEU] for a forthwith drug and alcohol screen, assessment, dual
       diagnosis, and three random drug and alcohol screens. Parents
       [were] referred to the Achieving Reunification Center (ARC) and
       ordered . . . to comply with all Single Case Plans (SCP) objectives
       and recommendations.        Mother [was] to sign all necessary
       releases.

Trial Ct. Op., 10/23/19, at 9-10 (citations to record omitted).

       Throughout the next year and a half, the trial court conducted regular

permanency review hearings, maintaining the Children’s placement and

permanent placement goals. See DHS Exhibits 7, 8. The court ordered drug

testing for Father, and he tested positive for marijuana and/or PCP use on May

17, June 6, August 23, and December 21, 2018, and February 26, 2019. See

DHS Exhibits 12, 13, 14.

       Thereafter, on August 26, 2019, DHS filed petitions to involuntary

terminate Mother’s and Father’s parental rights pursuant to 23 Pa.C.S. §

2511(a)(1), (2), (5), (8), and (b), and for a goal change.           Combined

termination/goal change hearings were conducted on September 11 and

November 12, 2019.3 Of relevance, Father was present and represented by

____________________________________________


3We observe that, while the court terminated Father’s parental rights to the
Children on September 11, 2019, the court relisted the matters for November
12, 2019 to address Mother’s voluntary relinquishment of her parental rights,
as well as the goal change. See 9/11/19 at 51.



                                           -4-
J-S12016-20


counsel. The Children were represented by a guardian ad litem during these

proceedings.4 In support of its petitions, DHS presented the testimony of case

manager Angela Taylor5 of Community Umbrella Agency (CUA), Tabor

Northern Community Partners. DHS additionally presented Exhibits DHS-1

through DHS-14, which were admitted without objection. N.T., 9/11/19, at

11-12. Further, Father testified on his own behalf.

       By decrees entered September 11, 2019, the trial court involuntarily

terminated Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2),

(5), (8), and (b). Subsequently, by orders entered November 12, 2019, the

trial court changed the          Children’s    permanent placement goals from

reunification with parent and/or guardian to adoption.           Thereafter, on

September 30 and November 21, 2019, respectively, Father, through

appointed counsel, filed timely notices of appeal, as well as concise statements

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

This Court sua sponte consolidated the appeals.           The trial court issued

separate opinions as to termination of Father’s parental rights and the goal


____________________________________________


4 At the permanency review hearing on June 6, 2019, the trial court found
that, due to the Children’s ages, the guardian ad litem may represent them
as both guardian ad litem and legal counsel with respect to termination/goal
change. See DHS Exhibits 7, 8.

5 We note that while the trial court and Father’s brief referred to the
caseworker’s first name as Angela, DHS referred to her as Ashley. Compare
Trial Ct. Op. at 14; Father’s Brief at 11, with DHS’ Brief at 8.



                                           -5-
J-S12016-20


change on October 23 and December 18, 2019, respectively. We, however,

address the issues together in one memorandum.

       On appeal, Father raises the following issues for our review:

       1. Whether the trial court committed reversible error, when it
       involuntarily terminated [F]ather’s parental rights where such
       determination was not supported by clear and convincing evidence
       under the [A]doption [A]ct, 23 [Pa.C.S. § 2511(a)(1), (2), and
       (5).6]

       2. Whether the trial court committed reversible error when it
       involuntarily terminated [F]ather’s parental rights without giving
       primary consideration to the effect that the termination would
       have on the developmental, physical and emotional needs of the
       child[ren] as required by the [A]doption [A]ct, 23 [Pa.C.S. §
       2511(b)?.

       3. Whether the trial court abused its discretion in granting a goal
       change to adoption, where the goal change from reunification to
       adoption was not supported by clear and convincing evidence.

       4. Whether the trial court erred because the evidence was
       overwhelming and undisputed that [F]ather demonstrated a
       genuine interest and sincere, persistent, and unrelenting effort to
       maintain a parent-child relationship with the [C]hildren.

Father’s Brief at 8.

       In matters involving involuntary termination of parental rights, our

standard of review is as follows:



____________________________________________


6 Father does not raise any challenge under Subsection 2511(a)(8), either in
his statement of questions involved or argument section of his brief. See
Krebs v. United Refining Co., 893 A.2d 776, 797 (Pa. Super. 2006) (stating
that a failure to preserve issues by raising them both in the concise statement
of errors complained of on appeal and statement of questions involved portion
of the brief on appeal results in a waiver of those issues). Any such challenge
is, therefore, waived.

                                           -6-
J-S12016-20


      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” “If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion.” “[A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.” The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations omitted). “The trial

court is free to believe all, part, or none of the evidence presented and is

likewise free to make all credibility determinations and resolve conflicts in the

evidence.” In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citation

omitted). “[I]f competent evidence supports the trial court’s findings, we will

affirm even if the record could also support the opposite result.”          In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act and requires a bifurcated analysis of the grounds for termination

followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis

                                      -7-
J-S12016-20


      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (citation omitted).

      In the case sub judice, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b). In order to affirm

a termination of parental rights, we need only agree with the trial court as to

any one subsection of Section 2511(a), as well as Section 2511(b). In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Here, we analyze

the court’s termination decrees pursuant to subsections 2511(a)(2) and (b),

which provide as follows:

          (a) General rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                   *    *    *

              (2) The repeated and continued incapacity, abuse,
          neglect or refusal of the parent has caused the child to be
          without essential parental care, control or subsistence
          necessary for his physical or mental well-being and the
          conditions and causes of the incapacity, abuse, neglect or
          refusal cannot or will not be remedied by the parent.

                                   *    *    *




                                       -8-
J-S12016-20


           (b) Other considerations.—The court in terminating the
      rights of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on the
      basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. . . .

23 Pa.C.S. § 2511(a)(2), (b).

      With regard to termination of parental rights pursuant to Section

2511(a)(2), we have indicated:

      In order to terminate parental rights pursuant to 23 Pa.C.S.[ ]
      § 2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015),

quoting In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002). “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a

long period of uncooperativeness regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous.”            In re

A.L.D., 797 A.2d at 340 (quotation marks and citations omitted).

                                     -9-
J-S12016-20


      In his first issue, Father, argues, in pertinent part, that when the family

was initially assessed in 2017, the Children’s care and environment were found

to be appropriate. Father’s Brief at 19. He maintains that since then, he has

worked to complete that which was been required of him in working towards

reunification:

      It is clear through testimony given at the September 11, 2019
      hearing, that Father worked to meet his objectives to the best of
      his ability and has availed himself of every service available to him
      in order to be reunified with his children. Grounds do not exist to
      terminate [F]ather’s rights under subsection 2511(a)(2) because
      it is clear that [F]ather has the present capacity to care for his
      children.

Id. After careful review, we conclude no relief is due.

      The trial court stated at the September 11, 2019, termination hearing:

      [F]ather has not remedied the issues that brought the [C]hildren
      into care. Father has not stopped using drugs. As recently as July
      of this year, he tested positive for PCP. His explanation that it
      was mixed in with another illegal drug provides no evidence of
      [F]ather remedying the issue, and in fact, it exacerbates the issue.
      He’s been testing positive all along with the same drugs. And PCP
      being one of the most dangerous drugs on the market regarding
      the psychological destabilization of a party. . . [.]

      Further, [F]ather says he’s got a house. But, unfortunately, it’s
      not big enough for the [C]hildren. And [F]ather asked us to wait
      until he gets things together so he can get a bigger house. We’re
      waiting now eighteen months. Every time he comes into court,
      he tells us he’s working on [the house]. And it’s never completed.
      Never to a point where it’s appropriate for two children.

      Father completed financial responsibility but has not
      demonstrated financial responsibility. . .you have not supported
      the [C]hildren.

      He has a housing certificate, yet he doesn’t have housing. I mean,
      it’s a recognition that he went through the training that we’ve

                                     - 10 -
J-S12016-20


      offered, but it’s also an acknowledgment that he has not
      accomplished any of the deeds and any of the skills that these
      services in training was intended to provide [F]ather.

      Further, he has not graduated from visitation which is now every
      other week for one possibly two hours. He has failed to come in
      to take our drug screens despite being notified by the case worker
      on numerous occasions.

      And, if there’s an inconsistency between the testimony of the case
      worker and the father, I deem the case worker to be more
      credible. She’s been on this case for a substantial period of time.
      All of her work efforts and all of her activities on behalf of the
      children are well documented. She’s very familiar with the case.
      She has good insight into the case, and I trust her judgment and
      give her testimony the full weight that it deserves.

      The father has failed to remedy those issues. He’s not currently
      serving as a parent. The testimony is clear that while the
      [C]hildren know him, they do not recognize him as a parental
      figure.

      The placement with the current caregiver has been a very
      successful placement for the [C]hildren. They have benefitted
      from it. They have continued to have consistent healthcare
      checkups which is one of the factors that brought the [C]hildren
      into care initially. . . [.]

      Taking all the evidence as a whole, I find that it is clear and
      convincing that the evidence satisfies the Adoption Act under
      Sections 2511(a)(1), (2), (5), and (8). . . .

N.T., 9/11/19, at 48-51.

      Further, in finding grounds for termination of Father’s parental rights

pursuant to Section 2511(a)(2), as well as subsections (a)(1), (5), and (8),

the trial court stated:

          This [c]ourt heard credible, persuasive, clear and convincing
      evidence from Angela Taylor, the current CUA Case Manager for
      the Children.    She stated the Children came into care in
      September 2017, because of deplorable living conditions in . . .

                                    - 11 -
J-S12016-20


     Father’s home . . . . The Children were also not medically and
     dentally up to date and non-compliant. Further, . . . Father tested
     positive for marijuana and PCP. The Children were [a]djudicated
     [d]ependent and placed in [f]oster [c]are on 2/21/2018.

          Ms. Taylor testified various Single Case Plan meetings . . .
     were held and one objective for Father was to attend and complete
     substance abuse treatment. She noted that Father had tested
     positive at various drug screenings . . . . She stated she sent
     Father text messages, and called a land line telephone to notify
     Father to present himself for a random drug screen, but she was
     unsuccessful. She also personally handed Father a letter for a 24-
     hour random [drug screen], however, Father did not comply.

          Regarding Father’s employment status, Ms. Taylor testified
     Father never provided her with employment documentation as
     required as an SCP objective. Father continues to reside [at his
     original address], where he continues to work on improving the
     home. Father claims he lives elsewhere, in a one-bedroom
     apartment, however never provided her with an address. Ms.
     Taylor opined that Father’s current living situation is not suitable
     for reunification. She stated that Father’s visits were modified to
     two[-]hour[s] biweekly, and[,] while he initially missed the first
     two visits, he has made the subsequent visits. His last visit with
     the Children was last Thursday. She had observed some of the
     visits and noted that the room was full of toys, and Father
     primarily sat there watching the Children play with the toys. He
     did bring snacks and food for lunch. [She] and staff members
     attempted to redirect Father to engage with the Children during
     the visits[,] such as take them to the bathroom, change the
     diaper, however, Father must be prompted and redirected.

          The evidence was clear and convincing that Father’s conduct
     for at least six months immediately filing of the petition evidenced
     a settled purpose of relinquishing parental claim and that he failed
     to perform parental duties. Although[ ] Father testified and
     provided Certificates from ARC for participation in housing
     assistance and a financial education program, the evidence was
     clear that Father shows a continued incapacity to provide for the
     essential parental care, control and well-being of the Children.

         The evidence is also clear and convincing that the conditions
     which led to the removal and placement of the Children continue
     to exist. Father continues with housing issues, claiming he is

                                    - 12 -
J-S12016-20


      repairing the residence that lacks basic necessities, and currently
      lives in a one[-]bedroom apartment, which he claims will convert
      into a two[-]bedroom apartment[ ] that can house his Children.
      Further, Father’s drug abuse issues continue and he has not
      completed the program at Merakey, claiming he could not attend
      because he needed to make money for housing. Father tested
      positive at various drug screenings . . . Father also claims Ms.
      Taylor only contacted him recently for drug screens, which
      contradicts the testimony by Ms. Taylor. This [c]ourt resolves
      issues of credibility by giving weight and credence to the
      testimony of the CUA worker. Father also claims to work part-
      time at a temporary placement agency, however, [he] never
      provided documentation.

           This [c]ourt finds that DHS and the placement agency made
      reasonable efforts to provide Father with services to aid the
      reunification with his Children, however[,] it is imperative for
      Father to cooperate with the services offered by DHS. Father
      failed in his duty to make diligent efforts and actively participate
      in those services offered to him. This [c]ourt found that DHS
      proved by clear and convincing evidence that Father failed to work
      towards reunification with the Children, and Father is unable and
      unwilling to create a stable environment for the Child[ren]. His
      lack of action demonstrates his inability to care for these Children
      now and in the future.

           This [c]ourt finds the Children have a right to have proper
      parenting and fulfillment of their potential in a permanent,
      healthy, and safe environment. They have a present and future
      need for essential parental care which is necessary for their
      physical and mental well-being. This [c]ourt found that Father’s
      conduct for at least the six months prior to the filing of the
      Termination Petition[] established the criteria[,] based on the
      clear and convincing evidence presented, to terminate Father’s
      parental rights based on 23 [Pa.C.S. § 2511 (a)(1), (2), (5), and
      (8)]. This [c]ourt also found that termination of Father’s parental
      rights would best serve the needs and welfare of the Children.

Trial Ct. Op. at 23-26.

      A review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(2). As we discern no abuse of discretion


                                     - 13 -
J-S12016-20


or error of law, we do not disturb the trial court’s findings. The record reveals

that Father failed to complete his objectives aimed at reunification with the

Children and remedy the conditions that brought the Children into care.

Specifically, Ms. Taylor indicated that the case most recently opened in

September 2017 due to Father’s substance abuse, poor housing conditions,

and failure to ensure the Children’s medical and dental needs. N.T., 9/11/19,

at 15. She further reported Father’s SCP objectives aimed at reunification

involved substance abuse, employment, housing, and visitation. Id. at 16-

20. Father, however, failed to complete drug and alcohol treatment, and failed

to engage in random drug testing. Father acknowledged he failed to complete

treatment, explaining his treatment sessions conflicted with his work

schedule.     Id. at 36.      Father additionally continued to test positive for

marijuana and/or PCP when court-ordered; indeed, he admitted to using

illegal substances as recently as July 2019. See id. at 16-17, 25, 28, 38; see

also DHS Exhibits 7, 8, 11, 12, 13, and 14. Moreover, Father did not have

appropriate housing7 or present documentation of employment.8 See id. at

18-19, 32-33, 45.



____________________________________________


7 Father’s housing situation remained “not suitable for reunification.” Ms.
Taylor stated that he advised her that “[h]e was staying at another location
that he was supposed to give me the address to, but never gave me the
address to.” N.T., 9/11/19, at 19, 28-29.

8 While Father claimed to work at a temp agency, he conceded he failed to
provide documentation of same. Id. at 32-33.

                                          - 14 -
J-S12016-20


      Hence, the record substantiates the conclusion that Father’s repeated

and continued incapacity, abuse, neglect, or refusal has caused the Children

to be without essential parental control or subsistence necessary for his

physical and mental well-being. See In re Adoption of M.E.P., 825 A.2d at

1272. Moreover, Father cannot or will not remedy this situation. See id. As

noted above, in order to affirm a termination of parental rights, we need only

agree with the trial court as to any one subsection of Section 2511(a) before

assessing the determination under Section 2511(b), and we, therefore, need

not address any further subsections of Section 2511(a). In re B.L.W., 843

A.2d at 384.

      We next determine whether termination was proper under Section

2511(b). Our Supreme Court has stated:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa.Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
      this Court held that the determination of the child’s “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791. However, as
      discussed below, evaluation of a child’s bonds is not always an
      easy task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

                                    - 15 -
J-S12016-20


the circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-

63 (Pa. Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have with
            the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33 A.3d

95, 103 (Pa. Super. 2011)) (quotation marks and citations omitted).

        On appeal, Father argues DHS failed to establish a lack of bond or

relationship between him and the Children.        Father’s Brief at 21.   Father

states, “Here, DHS[] has wholly failed to prove that the family ties do not exist

between the children and Father, nor has DHS shown that the family ties

between the children and Father hinder the children.” Id. He contends:

        By failing to consider the needs and welfare of the [C]hildren, and
        their relationship with Father, who was attempting to bond
        frequently with his children, the trial court committed reversible
        error by ordering the termination of Father’s parental rights.
        Adequate grounds for termination of [F]ather’s parental rights do

                                      - 16 -
J-S12016-20


      not exist under the Adoption Act subsections 2511(a)(1) and (2).
      Additionally, the requirements of subsection 2511(b) are not met
      because the best interests of the [C]hildren are not served by
      termination of Father’s parental rights.

Id. at 22.

      The trial court stated the following at the termination hearing:

      [T]he evidence clearly and convincingly establishes under 2511(b)
      that there would be no irreparable harm if [F]ather’s rights were
      terminated because although [F]ather has a relationship, it is not
      a parental relationship. And it would be in the best interest of the
      [C]hildren that rights be terminated so that they could be
      permanently cared for and provided future security both physical
      and emotional security and continue to have their medical needs
      and other needs met on a consistent basis.

N.T., 9/11/19, at 51.

      Further, in finding that the Children’s emotional needs and welfare favor

termination pursuant to Section 2511(b), the trial court reasoned:

           Testimony by Ms. Taylor, the case worker, provided credible,
      persuasive evidence regarding the Children’s physical,
      developmental and emotional needs and welfare. She noted the
      Children have been in care since December 2017, and they have
      progressed really well in placement. They have been with the pre-
      adoptive [f]oster [p]arent since September 2018, and have a
      strong parental bond with her. She has observed the Children in
      the [f]oster [h]ome and notes the [f]oster [p]arent provides the
      Children with safety and permanency. Father, on the other hand,
      has no parental bond with the Children, although they recognize
      him as their [f]ather through the visits but are not bonded to him.

           The Children, who are now five and three years old, are doing
      well, and the evidence on the record shows that their physical,
      developmental, emotional needs and overall welfare are being
      tended to by their [f]oster [p]arent. The totality of the evidence
      on the record supports the [c]ourt’s conclusion that termination
      of Father’s parental rights is in the best interest of these
      [c]hildren. The [c]ourt found that termination of Father’s parental
      rights met the developmental, physical and emotional needs and

                                     - 17 -
J-S12016-20


      welfare of the Children, and the statutory requirements for
      involuntary termination of his parental rights were met pursuant
      to 23 [Pa.C.S. § 2511(b)].

Trial Ct. Op. at 27-28.

      As to subsection 2511(b), upon review, we again discern no abuse of

discretion. The record supports the trial court’s finding that the Children’s

developmental, physical and emotional needs and welfare favor termination

of Father’s parental rights pursuant to Section 2511(b). See T.S.M., 71 A.3d

at 267.

      Importantly, Father’s visitation with the Children did not progress past

supervised and, in fact, regressed from weekly to bi-weekly.        See N.T.,

9/11/19, at 20, 27, 47. Further, CUA case manager, Angela Taylor, indicated

that Father’s parenting ability did not improve, despite any completion of

services. See id. at 30. She testified: “[Father] has two hours a visit. After

about an hour, [he] is kind of tapped out of the visit. The [C]hildren [are] in

a room where there is a bunch of toys and things. [Father] allows them to

use his phone[. He] is primarily sitting there while the [C]hildren are playing

during the time of visitation.” Id. at 20. Ms. Taylor continued: “[Father] is

constantly having to be redirected or needed some type of guidance or

assistance as far as caring for the [C]hildren during the time of the visits.”

Id. at 21. She further observed that Father and Children did not share a

beneficial relationship or parental bond. Rather, the Children saw Father as a




                                    - 18 -
J-S12016-20


visitation resource.   See id. at 21, 27 (“The [C]hildren know[ ] Father as

coming to visits.”).

      Moreover, the Children had been in their current pre-adoptive resource

home since they were placed. See N.T., 9/11/19, at 22, 27.            Ms. Taylor,

testified that the Children were happy and doing well with their needs met.

See id. at 22-23, 26-27. She noted that Children were “doing really well. . .

. They have progressed really well behavior-wise, educational-wise, and they

have made a lot of progress in the foster home they’ve been at.” Id. at 22.

Ms. Taylor indicated that the Children’s parent-child relationship was with their

resource parent and that they looked to her for comfort. See id. at 22, 27.

Importantly, the Children had a relationship with their resource parent even

prior to placement. See id. at 22. As such, Ms. Taylor indicated that the

Children would not suffer harm if Father’s parental rights were terminated and

opined that it would be in the Children’s best interest to be freed for adoption.

See id. at 21.

      While Father may profess to love the Children, a parent’s own feelings

of love and affection for a child, alone, will not preclude termination of parental

rights. In re Z.P., 994 A.2d at 1121. At the time of the hearing, the Children

had been in placement for almost two years, and are entitled to permanency

and stability. As we stated, a child’s life “simply cannot be put on hold in the

hope that [a parent] will summon the ability to handle the responsibilities of

parenting.” Id. at 1125. Rather, “a parent’s basic constitutional right to the


                                      - 19 -
J-S12016-20


custody and rearing of his child is converted, upon the failure to fulfill his or

her parental duties, to the child’s right to have proper parenting and fulfillment

of his or her potential in a permanent, healthy, safe environment.” In re B.,

N.M., 856 A.2d 847, 856 (Pa. Super. 2004) (citation omitted).

         Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Father’s

parental rights under 23 Pa.C.S. § 2511(a)(2) and (b).

         Lastly, we turn to the question of whether the trial court appropriately

changed the permanency goal to adoption. Father argues the trial court failed

to consider the factors set forth in 42 Pa.C.S. § 6351 (discussed infra). He

further contends that “for a period of time, before the [C]hildren were in

placement, [they] resided with [him] and were well cared for.” Father’s Brief

at 23.

         “In cases involving a court’s order changing the placement goal from

“return home” to adoption, our standard of review is abuse of discretion.” In

re S.B., 943 A.2d 973, 977 (Pa. Super. 2008).

                Pursuant to [42 Pa.C.S.] § 6351(f) of the Juvenile Act, when
         considering a petition for a goal change for a dependent child, the
         juvenile court is to consider, inter alia: (1) the continuing
         necessity for and appropriateness of the placement; (2) the extent
         of compliance with the family service plan; (3) the extent of
         progress made towards alleviating the circumstances which
         necessitated the original placement; (4) the appropriateness and
         feasibility of the current placement goal for the children; (5) a
         likely date by which the goal for the child might be achieved; (6)
         the child’s safety; and (7) whether the child has been in placement
         for at least fifteen of the last twenty-two months. The best
         interests of the child, and not the interests of the parent, must

                                       - 20 -
J-S12016-20


      guide the trial court. As this Court has held, a child’s life simply
      cannot be put on hold in the hope that the parent will summon
      the ability to handle the responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088-89 (Pa. Super. 2011) (citations and quotation

marks omitted).

      Additionally, Section 6351(f.1)(2) requires the trial court to make a

determination regarding the child’s placement goal:

           (f.1) Additional determination.—Based upon the
      determinations made under subsection (f) and all relevant
      evidence presented at the hearing, the court shall determine one
      of the following:

                                  *     *      *

               (2) If and when the child will be placed for adoption,
          and the county agency will file for termination of parental
          rights in cases where return to the child’s parent, guardian
          or custodian is not best suited to the safety, protection and
          physical, mental and moral welfare of the child.

42 Pa.C.S. § 6351(f.1)(2).

      Upon review of the record, we conclude Father’s challenge to the goal

change lacks merit. The record reveals that a change of the permanency goal

to adoption was in the Children’s best interests. Father had failed to complete

his SCP objectives. See N.T., 9/11/19, at 16-19, 25, 28, 32-33, 38, 45.

Moreover, the Children had been in care for almost two years and Father’s

visitation remained supervised. See N.T., 9/11/19, at 20, 27, 47. Critically,

CUA case manager, Angela Taylor, testified that Father’s parenting ability had

not improved and that there was no parental bond between Father and the

Children. See id. at 21, 27, 30. Rather, the evidence established that the

                                      - 21 -
J-S12016-20


Children were doing well and shared a parental bond with their resource

parent. See id. at 22, 26-27. Therefore, the record supports that a goal

change was in the best interests of the Children. Accordingly, after review of

the record, we again discern no abuse of discretion, and conclude that the trial

court properly changed the Children’s permanent placement goals to adoption.

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Father’s

parental rights under 23 Pa.C.S. § 2511(a)(2) and (b), and changed the

Children’s permanent placement goals to adoption.

      Decrees and orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/17/20




                                     - 22 -